Citation Nr: 1021379	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  06-21 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel




INTRODUCTION

The appellant enlisted in the South Carolina Army National 
Guard in September 1971.  He served on active duty for 
training from January 1972 to May 1972.  He was discharged 
from the South Carolina Army National Guard in September 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction over the case was subsequently 
transferred to the RO in Winston-Salem, North Carolina.

When this case most recently was before the Board in October 
2008, it was decided in part and remanded in part.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

As directed in the Board's prior remand, the appellant was 
scheduled for VA examinations in November and December 2009.  
The record reveals that the appellant failed to report for 
either examination.  The law provides that when entitlement 
or continued entitlement to a benefit cannot be established 
or confirmed without a current VA examination or 
reexamination, and a claimant, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be rated based on the evidence of record, in the case 
of an original compensation claim, or the claim shall be 
denied in the case of any other original claim, a reopened 
claim for a benefit which was previously disallowed, or a 
claim for increase.  38 C.F.R. § 3.655(b).  For the reasons 
expressed below, the Board finds that good cause has been 
established.

The appellant's representative submitted an informal hearing 
presentation in April 2010 in which he stated that the 
appellant was essentially homeless, moved several times, and 
had limited ability to find transportation.

In May 2010, after the case was forwarded to the Board, 
notice of the appellant's new address was associated with the 
claims folder.  Therefore, the Board has determined that it 
is likely that the appellant did not receive notice of the 
scheduled examinations.  

Based on the foregoing, the Board finds that good cause for 
failing to attend the scheduled examinations has been 
demonstrated and the appellant should be another opportunity 
to appear for the required VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent treatment records that 
are not already of record.

2.  Then, the RO or the AMC should 
arrange for the appellant to undergo a VA 
examination to determine the nature and 
etiology of any currently present 
bilateral hearing loss disability.  

The claims file must be made available 
and reviewed by the examiner, and the 
examination report should include 
discussion of the appellant's documented 
medical history and assertions as well as 
his subjective history.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on the claims file review and the 
examination results, the examiner should 
render an render an opinion as to whether 
there is a 50 percent or better 
probability that any currently present 
bilateral hearing loss is related to his 
military service.  For purposes of the 
opinion, the examiner should assume that 
the appellant is a reliable historian.  
The examiner should specifically indicate 
whether the appellant's hearing impairment 
is consistent with acoustic trauma and if 
so, the examiner should elicit history 
from the appellant concerning his in-
service acoustic trauma and any post-
service acoustic trauma.  The rationale 
for the opinion must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim for service 
connection for bilateral hearing loss 
disability in light of all pertinent 
evidence and legal authority.  

5.  If the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
the RO or the AMC should furnish to the 
appellant and his representative a 
supplement statement of the case and 
afford them the appropriate time period 
for response before the case is returned 
to the Board for further appellate action.  

By this Remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


